DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on January 29th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on January 29th, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 9-13, with respect to the rejections of claims under 35 U.S.C 102(b) and 103(a) have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1, 4-7, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Merrikh et al. (Patent No.: US 10,224,264 B1), hereinafter as Merrikh.
Regarding claim 1, Merrikh discloses a vapor chamber device in Fig. 2, comprising: a heat-generating component (die 40) (see column 3 and lines 3-9); a first non-solder metallic layer (wick 70 comprising copper, aluminum or high conductive metal) deposited directly on a surface of the heat-generating component (directly on the top surface of die 40) such that the first non-solder metallic layer is formed in place on and directly contacts the surface of the heat-generating component (see column 3 and lines 18-20); and a second metallic layer (chamber 80 including bottom lips 82a and 82b made of copper) deposited so as to contact the first non-solder metallic layer at a perimeter (see Fig. 2, column 3, lines 26-31 and column 4, lines 14-15), wherein the first non-solder metallic layer and the second metallic layer fully enclose an internal void of a vapor chamber formed therein (wick 70 integrating with chamber 80 to create void inside sealed chamber 80).
Regarding claim 4, Merrikh discloses the vapor chamber device of claim 1, further discloses wherein the first metallic layer are deposited by sputtering (see column 4 and lines 7-9), but fails to disclose wherein the second metallic layers is deposited by one or more processes selected from the group consisting of sputtering, electroplating, electroforming, and electroless plating.
However, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 4 is directed to a device, the method of forming the first and second metallic layers are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…are deposited by one or more processes selected from the group consisting of sputtering, electroplating, electroforming, and electroless plating” stated in claim 4 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 5, Merrikh discloses the vapor chamber device of claim 1, wherein the first non-solder metallic layer and the second metallic layer include one or more materials selected from the group consisting of copper and gold (both wick 70 and chamber 80 are made of copper) (see column 3, lines 18-19 and column 4, lines 14-15). 
Regarding claim 6, Merrikh discloses the vapor chamber device of claim 1, Merrikh discloses filling the internal void of the vapor chamber with a working fluid (water, liquid or cooling fluid inside chamber 80) (see column 3, lines 57-64). But Merrikh fails to disclose wherein a metallic core material adhered to the first non-solder metallic layer forms a surface onto which the second metallic layer is deposited, a shape of the metallic core material defining the internal void, the metallic core material removed via a port that is subsequently closed after filling the internal void of the vapor chamber with a working fluid (claim 6 recites a device claim and the final structure of the chamber without metallic core nor the port, therefore, any intermediate structure and 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 6 is directed to a device, the method of forming the internal void are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…wherein a metallic core material adhered to the first metallic layer forms a surface onto which the second metallic layer is deposited, a shape of the metallic core material defining the internal void, the metallic core material removed via a port that is subsequently closed after filling the internal void of vapor chamber with…” stated in claim 6 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 7, Merrikh discloses the vapor chamber device of claim 1, but fails to disclose wherein the metallic core material is formed by compression of one or more metal powders.
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 7 is directed to a device, the method of forming the internal void are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…the metallic core material is formed by compression of one or more metal powders” stated in claim 7 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 20, Merrikh discloses a vapor chamber device in Fig. 2, comprising: a heat-generating component (die 40) (see column 3 and lines 3-9); a first non-solder metallic layer (wick 70 comprising copper, aluminum or high conductive metal) deposited directly on a surface of the heat-generating component (directly on the top surface of die 40) such that the first non-solder metallic layer is formed in place on and directly contacts the surface of the heat-generating component (see column 3 and lines 18-20); and a second metallic layer (chamber 80 including bottom lips 82a and 82b made of copper) deposited so as to contact the first non-solder metallic layer at a perimeter (see Fig. 2, column 3, lines 26-31 and column 4, lines 14-15), wherein the first non-solder metallic layer and the second metallic layer fully enclose an internal void of a vapor chamber formed therein (wick 70 integrating with chamber 80 to create void inside sealed chamber 80), wherein a metallic core material adhered to the first non-solder metallic layer forms a surface onto which the second metallic layer is deposited, a shape of the metallic core material defining the internal void, the metallic core material is formed by compression of one or more metal powders, and one or more metals formed from the one or more metal powders is removed with an etchant by way of a port that is subsequently closed (claim 20 recites a device claim and the final structure 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 20 is directed to a device, the method of forming the internal void are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…wherein a metallic core material adhered to the first metallic layer forms a surface onto which the second metallic layer is deposited, a shape of the metallic core material defining the internal void, the metallic core material is formed by compression of one or more metal powders, and one or more metals formed from the one or more metal powders is removed with an etchant by way of a port that is subsequently closed” stated in claim 20 has not been given any patentable weight. MPEP 2113 [R-1].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merrikh et al. (Patent No.: US 10,224,264 B1), hereinafter as Merrikh, as applied to claim 1 above, and further in view of PRAJAPATI et al. (Pub. No.: US 2019/0035713 A1), hereinafter as Prajapati.
Regarding claim 2, Merrikh discloses the vapor chamber device of claim 1, Merrikh discloses the heat-generating component comprising electronic components on its bottom surface (die 40 having active circuits on its bottom surface and connecting with solder bumps 30) (see Fig. 2 and column 3, lines 5-7), but fails to disclose wherein the heat-generating component is a silicon chip onto which electronic components have been formed by sputtering.
Prajapati discloses a vapor chamber device in Fig. 2A-2B, wherein a heat-generating component is a silicon chip (chip package 202) (see [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the heat generating component of Merrikh (die 40) from silicon material as same as the heat generating component of Prajapati (chip package 202) because it is well known to use silicon material for manufacturing 
The combination of Merrikh and Prajapati fails to disclose the electronic components have been formed by sputtering. 
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 2 is directed to a device, the method of forming the electronic component is not germane to the issue of patentability of the device itself. Therefore, the limitation of “…formed by sputtering” stated in claim 2 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 3, the combination of Merrikh and Prajapati discloses the vapor chamber device of claim 2, wherein the first metallic layer is deposited on a surface of the silicon chip opposite from a surface onto which the electronic components have been formed (see Fig. 2 of Merrikh), 
The combination of Reyzin and Prajapati fails to disclose the first metallic layer is deposited by sputtering and the forming of the electronic components and the depositing of the first metallic layer executed in a single manufacturing process. However, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 3 is directed to a device, the method of forming the electronic component and the first metallic layer are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…by sputtering and the forming of the electronic components and the depositing of the first metallic layer executed in a single manufacturing process” stated in claim 3 has not been given any patentable weight. MPEP 2113 [R-1].
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Merrikh et al. (Patent No.: US 10,224,264 B1), hereinafter as Merrikh, as applied to claim 1 above, and further in view of Chen et al. (Pub. No.: US 2011/00083835 A1), hereinafter as Chen.
Regarding claim 9, Merrikh discloses the vapor chamber device of claim 1, but fails to disclose further comprising a thermal interface material applied to an external surface of the second metallic layer, and an additional thermal module interfacing with the thermal interface material.
Chen discloses a vapor chamber device in Figs. 4-5 comprising a thermal interface material (carbon composite layer 21) applied to an external surface of a second metallic layer (top surface of metal base 22), and an additional thermal module (heat-dissipating fins 30) interfacing with the thermal interface material (see [0038-0040], [0041-0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thermal interface material and the additional thermal module (carbon composite layer 21 and heat-dissipating fins 30) of Chen into the vapor chamber device of Merrikh for disclosing all limitations of claim 9 because having the combined structure would enhance and improve the heat dissipation much more into the air. 
Regarding claim 10, the combination of Merrikh and Chen discloses the vapor chamber device of claim 9, wherein the vapor chamber is a first vapor chamber (see Merrikh and Fig. 2), and wherein the additional thermal module includes one or more components selected from the group consisting of a heat sink, a heat spreader, a heat pipe, and a second vapor chamber (see Chen and Fig. 5).
Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Merrikh et al. (Patent No.: US 10,224,264 B1), hereinafter as Merrikh, as applied to claim 6 above, and further in view of Reyzin et al. (Patent No.: US 7,077,189 B1), hereinafter as Reyzin.
Regarding claim 12, Merrikh discloses the vapor chamber device of claim 1, but fails to disclose further comprising one or more openings formed through the metallic core material, wherein the second metallic layer is deposited on surfaces of the one or more openings to form one or more walls, the one or more walls forming one or more hollow columns through the internal void of the vapor chamber after the metallic core material is removed.
Reyzin discloses a vapor chamber device comprising one or more openings (openings in tubes 32) formed through chamber (housing 20), wherein a second metallic layer (top wall 38 and sidewalls 42) is deposited on surfaces of the one or more openings to form one or more walls, the one or more walls forming one or more hollow columns (forming tubes 32) through the internal void of the vapor chamber (see Fig. 1-2, column 3, lines 26-57, column 4, lines 10-52) after the metallic core material is removed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate openings of Reyzin (tubes 32) inside the vapor chamber device of Merrikh for creating hollow columns through the internal void because having the modified structure would provide an efficient cooling system including tubes for transferring heat inside the chamber to outside through flowing fluid for dissipating heat with higher rate.  
The combination of Merrikh and Reyzin discloses the vapor chamber device comprising one or more openings formed through chamber, wherein the second metallic layer is deposited on surfaces of the one or more openings to form one or more walls, the one or more walls forming one or more hollow columns through the internal void of the vapor chamber after the metallic core material is removed (claim 12 recites a device claim and the final structure of the chamber without metallic core nor the port, therefore, any intermediate structure and intermediate steps relating to the metallic core and the port will not further limit the structure of the claim and will not be considered part of the claim).
Furthermore, it should be known that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since claim 12 is directed to a device, the method of forming the internal void and one or more hollow columns are not germane to the issue of patentability of the device itself. Therefore, the limitation of “…the one or more walls forming one or more hollow columns through the internal void of the vapor chamber after the metallic core material is removed” stated in claim 12 has not been given any patentable weight. MPEP 2113 [R-1].
Regarding claim 13, the combination of Merrikh and Reyzin discloses the vapor chamber device of claim 12, further comprising one or more extensions of the one or more walls of the one or more hollow columns on an exterior of the vapor chamber, adjacent the one or more hollow columns (inlet 22 and outlet 24 are the extension of tubes 32 being outside of the housing 20) (see Reyzin and Figs. 1-2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Merrikh et al. (Patent No.: US 10,224,264 B1), hereinafter as Merrikh, as applied to claim 1 above, 
Regarding claim 11, Merrikh discloses further discloses a surface area of the first metallic layer is substantially equal to a surface area of the heat-generating component at a surface on which the first metallic layer is deposited (wick 70 has the same area size with the top surface of die 40) (see Merrikh and Fig. 2). But fails to disclose wherein the first metallic layer, the internal void, and the second metallic layer have a combined thickness of at least 0.30 mm.
It would have been obvious to have wherein the first metallic layer, the internal void, and the second metallic layer have a combined thickness of at least 0.30 mm because having certain thickness would be able to conduct heat efficiently and reliable housing for the fluid. Since it has been held that wherein the general conditions of a 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CUONG B NGUYEN/Primary Examiner, Art Unit 2818